Citation Nr: 0605406	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-10 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent prior to January 7, 2003 and after March 1, 2004, for 
avascular necrosis of the left hip.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected 
disability(ies).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1988.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied 
entitlement to a rating in excess of 30 percent for the 
veteran's left hip disability and to a TDIU.

In January 2003, the veteran withdrew his request to provide 
testimony at before a Veterans Law Judge at the RO (Travel 
Board hearing).  38 C.F.R. § 20.704 (2005).

In March 2004, the Board remanded the case for additional 
development.  In a December 2004 VA examination report, the 
examiner diagnose the veteran with avascular necrosis of the 
left hip now status post total hip arthroplasty with marked 
weakness of the abductors and with marked alternation of the 
function of his left hip that exacerbates lumbosacral 
discomfort significantly.  The Board views this statement as 
an inferred claim for a low back disorder on a secondary 
basis (that is, a claim to reopen), and as such is referred 
to the RO for appropriate action.  The case is now before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue discussed in this decision.

2.  Prior to January 7, 2003, the veteran's left hip disorder 
was manifested by degenerative joint disease and severe 
limitation of motion; but it was not characterized by 
ankylosis or a flail joint of the hip, limitation of flexion 
of the thigh to 10 degrees, or fracture of the femur.

3.  After March 1, 2004, the veteran's left hip disorder was 
manifested by minimal residuals following a total hip 
replacement; but it was not characterized by moderately 
severe residuals of weakness, pain or limitation of motion.

4.  As of December 3, 2004, the veteran's left hip disorder 
was manifested by moderately severe residual weakness, pain 
and some limitation of motion following implantation of 
prosthesis; it was not characterized by severe residual 
weakness, pain or limitation of motion.

5.  As of March 31, 2005, the veteran's left hip disorder was 
manifested by markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis; it 
was not characterized by painful motion or weakness so as to 
require the use of crutches.

6.  The veteran's service-connected left hip disability is of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior 
to January 7, 2003, for avascular necrosis the left hip, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2002).

2.  The criteria for a rating in excess of 30 percent from 
March 1, 2004 through December 2, 2004, for avascular 
necrosis the left hip, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2003, 
2004).

3.  Resolving the doubt in the veteran's favor, the criteria 
for a 50 percent rating from December 3, 2004 through March 
30, 2005, for avascular necrosis the left hip, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5054 (2004).

4.  Resolving the doubt in the veteran's favor, the criteria 
for a 70 percent rating from March 31, 2005, for avascular 
necrosis the left hip have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5054 (2004, 2005).

5.  Resolving the doubt in the veteran's favor, the criteria 
for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
increased rating and TDIU claims.  The veteran was afforded 
the opportunity to provide lay or medical evidence, which 
might support his claims.  In January 2003, he withdrew his 
request to provide testimony at a Travel Board hearing.  In 
compliance with the Board's March 2004 remand, in March 2004 
and April 2005 VCAA letters, a supplemental statement of the 
case (SSOC) issued in May 2005, VA provided the veteran with 
the notice required by the VCAA and asked the veteran to 
submit health care provider information and to identify, or 
supply, records in support of his claims and/or informed him 
that he would be scheduled for an examination.  These letters 
informed the appellant of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  The veteran did not supply additional health care 
provider information, or signed release of information 
authorizations, in response to these VCAA letters.  The duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991); see also 38 C.F.R. § 3.655 (2003).  

Service, Social Security Administration (SSA), and VA medical 
records, VA examination reports, and various lay statements 
have been associated with the claims file.  In March 2002, 
and September and December 2004, the veteran was afforded VA 
examinations or an addendum was done in March 2005, to an 
earlier VA examination report.  In May 2005, his claim was 
readjudicated and an SSOC was issued.  Collectively, in 
December 2001, March 2004 and April 2005 VCAA letters, two 
rating decisions, a Board remand, a February 2003 statement 
of the case (SOC), and an SSOC, and their cover letters, VA 
notified the veteran of what information it had received and 
what information he needed to establish entitlement to a 
higher rating and/or a TDIU, and advised him of what VA 
would, or had done, and what information he should provide in 
support of his claims.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's remand 
with regard to the issues discussed in this decision.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

Although the December 2001 VCAA letter failed to notify the 
appellant of the evidence required to substantiate his claims 
before the initial AOJ rating decision, the reasons and bases 
of the SOC and the 2004 and 2005 VCAA letters specifically 
explained to the appellant what the evidence must show in 
order to establish entitlement to a higher rating and to a 
TDIU.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the content complying notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

The appellant contends, in essence, that his service-
connected left hip disability is worse than the current 
rating suggests and renders him unemployable.

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2005).

Service medical records reveal that, in December 1976, the 
veteran was first seen for a left hip disorder, after 
injuring his hip playing basketball.  The assessment was 
strained capsule of the left hip.  The veteran was separated 
from active duty due to avascular necrosis of the hip, 
diagnosed by X-rays and magnetic resonance imaging (MRI), and 
awarded severance pay.  In a September 1989 rating decision 
issued in October 1989, the veteran was service connected for 
avascular necrosis of the left hip and assigned an initial 10 
percent rating under Diagnostic Code 5255, after the veteran 
failed to report for an examination.

Based on an October 1991 VA examination, in a January rating 
decision, VA assigned a 20 percent rating for the veteran's 
left hip disability.  At that examination, there was no 
swelling or deformity over his left hip or evidence of 
subluxation or instability.  Range of motion was extremely 
painful and limited on his left side to 80 degrees of 
flexion, 25 degrees of abduction, 10 degrees of extension and 
internal rotation, and 20 degrees of external rotation.  
Adduction was only to the midline with pain.  The veteran was 
noted to be extremely uncomfortable with certain positions of 
his left hip.  He walked with a limp and an antalgic-type 
gait for weight bearing on his left hip.  The examiner added 
that the veteran had avascular necrosis of the left hip with 
severe functional deficit, severe pain, which probably would 
become increasingly more disabling, require assistance of 
cane/crutches in the near future, and make it more difficult 
for him to be employable because of pain.  At some point in 
the future, the examiner opined that the veteran would likely 
need either a hip fusion or a total joint arthroplasty of the 
left hip.  

A March 1999 VA treatment record shows an assessment of left 
hip pain with radiculopathy in the left lower extremity.  A 
December 1999 VA vocational rehabilitation medical record 
reflects that the veteran appeared to have marked limitation 
in the movement of his left leg with pain radiating from the 
left side of the back.  The veteran also had a transcutaneous 
electrical nerve stimulation (TENS) unit to reduce pain in 
the left hip and lower back.

At a November 1999 VA examination, the veteran complained of 
constant left hip pain.  Squatting aggravated his hip.  He 
could walk briskly for about a mile, but then he would have 
to stop because of left hip pain.  The veteran stated that he 
had not run since May 1999, because of progressive pain.  
Pain was mostly in the left lateral thigh.  On examination, 
range of motion of the left hip was flexion to 90 degrees; 
extension to 5 degrees; abduction to 40 degrees; abduction to 
21 degrees; internal rotation to 30 degrees; and external 
rotation to 25 degrees.  Moderate tenderness to palpitation 
was noted over the left buttock.  April 1999 X-rays showed 
almost complete loss of the joint space with some bony 
sclerosis on both sides of the joint.  There was little 
interval change when compared with October 1992 X-rays.  The 
diagnosis was avascular necrosis of the left hip; apparently 
there was no collapse of the femoral head.  

A January 2001 VA orthopedic clinic note revealed that the 
veteran walked with a marked antalgic-type gait favoring the 
left lower extremity.  Range of motion the left hip was: 
flexion to about 30 degrees; abduction to 10 degrees; 
external rotation was near normal; and internal rotation was 
very markedly limited.  The veteran complained of pain with 
all motion.  X-rays revealed severe degenerative arthritis of 
left hip involving both the femoral head and acetabular 
sides.  Total hip arthroplasty was mentioned; he was 
encouraged to continue with his TENS unit.  When seen in 
April 2000, range of motion testing was not performed due to 
pain.  In October 200o, it was noted that the veteran 
continued to use a Lofstrand crutch on the right and anti-
inflammatories with some relief of pain.

At a January 2001 VA examination, the veteran was using a 
Lofstrand crutch to get around, adding that he had been using 
a cane or crutch for the past 11 years.  He was taking Motrin 
and Tylenol #3 for pain.  The veteran stated that he was 
uncomfortable all the time, worse in the morning hours.  He 
indicated that just getting up and moving around and any 
motion of his hip caused pain.  On examination, the veteran 
became tearful.  He could only internally and externally 
rotate to about 10 degrees before tearing from pain; he held 
his hip in 90 degrees of flexion; he could extend his hip to 
about 20 to 30 degrees before having pain.  He had decreased 
quadriceps strength and anterior and posterior compartment 
strength in his legs secondary to his disuse of that 
extremity.  No focal motor or sensory deficits were noted in 
the left lower extremity.  The examiner added that the 
veteran's condition was very debilitating and that he 
deserved an increase.  In February 2001, the VA issued a 
January 2001 rating decision which assigned a 30 percent 
rating for the veteran's left hip disability, effective from 
December 7, 2000.

At a March 2002 VA examination, the veteran complained of a 
grinding and rubbing feeling of the left hip joint.  He took 
Motrin with only minimal relief of pain and had used a crutch 
for the past to three years, which had provided some relief 
of pain on the left side.  He also had a TENS unit for 
problems around his hip and lower back.  The veteran stated 
that he had a problem getting his shoes and socks up and down 
and that he could only walk less 100 feet before he had to 
sit down secondary to hip pain.  On examination, flexion was 
to 80 degrees; internal rotation was to 10 degrees; and 
external rotation was to 20 degrees.  The veteran had a 
significant abductor lurch with ambulation on the left side.  
X-rays showed subchondral cystic changes in and eburnation of 
the femoral head and acetabulum and moderate superior lateral 
right space narrowing.

January 2003 VA hospital records reflect that the veteran had 
had progressive pain and degenerative arthrosis and carried a 
Canadian crutches in his right hand.  He stated that he had 
difficulty with stairs, putting on shoes, and awakening in 
the middle of the night secondary to pain in his left hip.  
The veteran had failed non-operative management and had 
elected to undergo a total left hip arthroplasty, on January 
7, 2003.  By the third day, the veteran was doing well with 
physical therapy and he was able to touchdown weight-bearing 
on the left lower extremity.  He was ambulating greater than 
150 feet independently with crutches without any difficulty.  
His pain was controlled on oral medications.

January 2003 VA orthopedic clinic notes reflect that two 
weeks after his arthroplasty, the veteran had no complaints.  
He was walking comfortably and touchdown weight bearing on 
the left with no evidence of pain.  The following month, X-
rays revealed an area at the superolateral portion of the 
acetabulum, which is an area that was bone grafted with 
autograft bone for cyst, which showed some mild radiolucency 
just lateral to the screw for the acetabular cup.  On 
examination, the incisions were well healed and the veteran 
had good strength and no start-up pain or other issues.  The 
assessment was functionally doing extremely well status post 
total hip arthroplasty, we will advance him to fully weight 
bearing with the cane in his contralateral arm. 

In a February 2003 rating decision, the veteran was granted a 
total temporary evaluation under 38 C.F.R. § 4.30 based on 
surgical or other treatment necessitating convalescence, 
effective from January 7, 2003.  A 30 percent evaluation was 
assigned from March 1, 2004.  

In April 2003, the veteran had minimal complaints and was 
ambulating well with one Canadian crutch.  He had walked 
around the house without anything and felt like he was 
stable.  No thigh pain was noted, but he stated that he had 
continued lumbar pain at the lower part without radiation of 
symptoms.  On examination, his range of motion was good.  He 
walked with minimal lurch and his leg lengths appeared to be 
nearly even with approximately 1/2-inch lengthening on the left 
side.  Later that month, the veteran indicated that he was 
walking up to two miles a day without complication.  

A May 2003 VA orthopedic clinic note revealed that the 
veteran's leg lengths were essentially equal when he was 
standing or sitting.  His hip range of motion was very good.  
He had some mild tenderness over the left greater trochanter 
but this was labeled as truly mild.  His back discomfort was 
just above the sacrum and coccyx.  X-rays of the veteran's 
spine demonstrated that he had a little bit of an oblique 
takeoff of his lumbar spine, which veered a little bit to the 
right, for which a slight built-up of his right shoe was 
recommended.  X-rays of his left hip revealed good position 
of his cup and good position of his stem.  July 2003 VA 
records revealed that the veteran had good range of motion of 
his left hip: flexion to 90 degrees and abduction, internal 
and external rotation to 40 degrees.  The veteran had good 
strength and sensation distally.  On physical examination, in 
February 2004, the veteran walked without antalgia.  He used 
a cane in his right hand.  Leg lengths appeared to be equal.  
Range of motion of his left hip was: flexion and external 
rotation to 60 degrees; internal rotation to 25 degrees; and 
abduction to 40 degrees.  The veteran was neurovascularly 
intact distally.  X-rays showed a well fixed stem, mild 
valgus alignment, and good apposition.  There was a single 
screw which had no lucency around it.  The femoral head was 
well centralized in the acetabular cup.  There were no 
radiolucent lines in either the femoral or acetabular 
component, save one 1-millimeter line at the level of his 
acetabular screw, which was only approximately 1-centimeter 
long.  

At a September 2004 VA examination, the veteran stated that 
he had underdone a total left hip arthroplasty in 2003.  
September 2004 X-rays revealed a total hip arthroplasty and 
the position with no evidence of loosening or radiolucency.  
The veteran took naproxen with some relief occasionally, no 
injections.  Prior to surgery, a TENS unit had helped him to 
some extent.  The veteran denied hip pain and stiffness, but 
he had weakness and fatigue of the gluteal muscles 
particularly with climbing stairs and during certain 
activities including sex.  The veteran stated that he had 
problems getting into another car or low chair.  He has to 
lift his leg, and bending and stooping also created problems.  
The veteran's stated that he could not tie his own shoe on 
the left side.  On examination, range of motion was: flexion 
to 95 degrees; extension and internal rotation to 10 degrees; 
and abduction and external rotation to 45 degrees.  There was 
no pain through this range of motion.  The veteran showed a 
positive abductor lurch.  There was also a 10-centimeter scar 
and longitudinal length over the lower aspect of the left hip 
consistent with the lateral approach to the hip.  The 
assessment was avascular necrosis of the left hip now status 
post total hip arthroplasty with overall good function though 
he has weakness of the abductor musculature.  The examiner 
added that the range of motion in the veteran's hip was 
additionally limited by lack of endurance of the abductor 
musculature by approximately 10 degrees.

A December 2004 VA examination report reveals that the 
veteran has difficulty lifting his left leg, getting into a 
car and tying his shoes.  He wears loafers all the time and 
carries a cane in his right hand.  On examination, he had a 
7-inch well-healed scar.  He showed positive abductor lurch 
and discomfort in his buttocks and lower lumbar sacral region 
with palpitation.  The diagnosis was avascular necrosis of 
the left hip now status post total hip arthroplasty with 
marked weakness of the abductors with marked alternation of 
the function of his left hip that exacerbates his lumbosacral 
discomfort significantly.

A March 2005 VA examination report addendum reflected that 
the 2004 VA examiner had reviewed the claims file and 
previous VA examination reports.  The veteran was unable to 
continue his previous employment in the management of 
juveniles following his hip replacement.  He walked with a 
cane in the right hand and reported stiffness and weakness 
when attempting to flex or abduct his hip.  No formal 
physical examination was carried out; however, the examiner 
briefly observed the veteran's gait and had him flex and 
abduct his hip.  Although he was able to carry out the 
examiner's instructions, the veteran did have weakness with 
flexion and abduction.  There was no tenderness to palpation 
over the trochanter.  He had a slightly shortened stride 
length and diminished cadence to his gait.  The veteran was 
able to maintain a single-leg stance on the left.  The 
assessment was left hip and low back pain.  The examiner 
added that he agreed with previous examinations that the 
veteran has weakness and fatigability with flexion and 
abduction of his hip, which would further decrease his range 
of motion and mobility of his hip by approximately 50 to 80 
percent.  With regard to ability to maintain employment, the 
veteran has a high school diploma and two years of additional 
training.  According to the examiner, the veteran's hip 
replacement prohibits labor-type activities or any jobs 
requiring prolonged standing, walking, or sitting without 
having the ability to change positions frequently.  The 
examiner added that the veteran might be able to carry out 
very specific sedentary-type activities; however, this would 
be limited as well.  Finally, due to the veteran's age and 
previous amount of training, the examiner believed it would 
be very difficult for the veteran to find sedentary 
employment based on his current situation.

In May 2005, SSA records were received, which showed that the 
veteran was found to be disabled in September 1999 due to his 
left hip and low back pain.  It was suspected that his left 
hip disability would improve within 12 months of his 
arthroplasty. 

Prior to January 7, 2003, the veteran's left hip disability 
was rated as analogous to malunion of the femur with slight 
hip disability, under Diagnostic Code 5255.  Under that 
diagnostic code, malunion of the femur with slight knee or 
hip disability warrants a 10 percent evaluation; a 20 percent 
evaluation if moderate; and a maximum 30 percent evaluation 
if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2001, 
2002).  Fracture of surgical neck of the femur, with false 
joint or fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Id.  Fracture of the shaft or anatomical neck of the femur 
with nonunion, with loose motion, (spiral or oblique 
fracture) warrants a maximum 80 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.

Prior to January 7, 2003, the Board concludes that a rating 
in excess of 30 percent was not warranted for avascular 
necrosis of the left hip.  That is because prior to that 
date, the veteran's left hip disability was not manifested by 
ankylosis or a flail joint of the hip, limitation of flexion 
of the thigh to 10 degrees, or fracture of the femur, so as 
to warrant a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5252 (2001, 2002, 2005).  But as both 
VA examination reports and outpatient treatment records 
reveal, prior to his arthroplasty in January 2003, the 
preponderance of the evidence revealed that the veteran 
suffered from severe degenerative arthritis and accompanying 
severe pain and limitation of motion to warrant no more than 
a 30 percent rating by analogy to malunion of the femur with 
marked hip disability, under Diagnostic Code 5255, when 
38 C.F.R. §§ 4.40 and 4.45 are considered.  Thus, the Board 
concludes that prior to January 7, 2003, a rating in excess 
of 30 percent for avascular neurosis of the left hip was not 
warranted.  As the preponderance of the evidence is against 
the claim for a higher evaluation, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for an 
evaluation in excess of 30 percent prior to January 7, 2003, 
must be denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

After February 29, 2004, the veteran's service-connected left 
hip disorder and replacement has been rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5054.  
Under this diagnostic code, replacement of the hip with a 
prosthesis warrants a maximum 100 percent evaluation for a 
one-year period following implantation of the prosthesis.  A 
90 percent evaluation is warranted, if following the 
implantation, there is painful motion or weakness such as to 
require the use of crutches.  A 70 percent evaluation is 
warranted if there is markedly severe residual weakness, 
pain, or limitation of motion following implantation of the 
prosthesis.  Chronic residuals consisting of moderately 
severe weakness, pain or limited motion may be rated 50 
percent disabling.  Where symptomatology commensurate with 
less than the criteria for a 50 percent rating is shown by 
the record, a minimum 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5054 (2005).

As described above, following his total hip replacement, the 
veteran's left hip disability still was not manifested by 
ankylosis or a flail joint of the hip, limitation of flexion 
of the thigh to 10 degrees, or fracture of the femur, so as 
to warrant a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5252 (2004, 2005).  By February 2004, 
more than one year after his hip replacement, the veteran's 
left hip disability was manifested primarily by leg lengths 
that appeared to be equal.  Range of motion of his left hip 
was: flexion and external rotation to 60 degrees; internal 
rotation to 25 degrees; and abduction to 40 degrees.  The 
veteran was neurovascularly intact distally.  X-rays showed a 
well fixed stem, mild valgus alignment, and good apposition.  
Neither VA treatment records nor examination reports showed 
moderately severe weakness, pain or limited motion so as to 
warrant a 50 percent rating under Diagnostic Code 5054, until 
a December 3, 2004 VA examination.  At the September 2004 VA 
examination, the veteran denied hip pain and stiffness, but 
stated that he had weakness and fatigue of the gluteal 
muscles particularly with climbing stairs and during certain 
activities including sex.  The veteran stated that he had 
problems getting into a car or low chair; he has to lift his 
leg.  Bending and stooping also created problems.  The 
veteran's stated that he could not tie his own shoe on the 
left side.  On examination, range of motion was: flexion to 
95 degrees; extension and internal rotation to 10 degrees; 
and abduction and external rotation to 45 degrees.  There was 
no pain through this range of motion.  The veteran showed a 
positive abductor lurch.  The assessment was avascular 
necrosis of the left hip now status post total hip 
arthroplasty with overall good function though he has 
weakness of the abductor musculature.  The examiner added 
that the range of motion in the veteran's hip was 
additionally limited by lack of endurance of the abductor 
musculature by approximately 10 degrees.  Such findings do 
rise to the level of moderately severe weakness, pain or 
limited motion to warrant a 50 percent rating under 
Diagnostic Code 5054.  As the preponderance of the evidence 
is against the claim for a higher evaluation, the benefit-of-
the-doubt doctrine does not apply; therefore, the claim for 
an evaluation in excess of 30 percent prior to December 3, 
2004, must be denied.

But, as of December 3, 2004, the VA examiner noted that the 
veteran showed positive abductor lurch and discomfort in his 
buttocks and lower lumbar sacral region with palpitation.  
The examiner added that the veteran had marked weakness of 
the abductors with marked alternation of the function of his 
left hip that exacerbates his lumbosacral discomfort 
significantly.  Resolving all doubt in the veteran's favor, 
the Board concludes that such clinical findings approximate a 
50 percent rating under Diagnostic Code 5054 as they 
demonstrate moderately severe weakness and functional 
deficits.  However, these findings do not show the presence 
of markedly severe residual weakness, pain, or limitation of 
motion to warrant a 70 percent rating under Diagnostic Code 
5054.

As of March 31, 2005, the VA examiner reiterated that the 
veteran walked with a cane in the right hand and reported 
stiffness and weakness when attempting to flex or abduct his 
left hip.  Although the veteran was able to carry out the 
examiner's range of motion instructions, he did have weakness 
with flexion and abduction.  He also had a slightly shortened 
stride length and diminished cadence to his gait.  According 
to the examiner, the veteran was able to maintain a single-
leg stance on the left.  The examiner agreed with previous 
examiners that the veteran has weakness and fatigability with 
flexion and abduction of his hip, which would further 
decrease his range of motion and mobility of his hip by 
approximately 50 to 80 percent.  With regard to ability to 
maintain employment, the veteran's hip replacement prohibits 
labor-type activities or any jobs requiring prolonged 
standing, walking, or sitting without having the ability to 
change positions frequently.  The examiner added that the 
veteran might be able to carry out very specific sedentary-
type activities; however, this would be limited as well.  
Such findings, with resolution of doubt in the veteran's 
favor, the Board concludes approximates markedly severe 
residual weakness and range of motion to warrant a 70 percent 
rating under Diagnostic Code 5054.  But the preponderance of 
the evidence warrants against a 90 percent rating because the 
veteran's left hip disability is not severe enough to require 
the use of crutches.  

TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In light of the decision above, the veteran meets the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of a TDIU.  He is service connected for: 
avascular necrosis of the left hip, rated as 70 percent 
disabling; and a post-surgical removal of the inguinal lymph 
gland scar, rated as noncompensably disabling; for a combined 
rating of 70 percent.

As a result, the schedular requirements for the assignment of 
a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2005).

Although the veteran has met the objective criteria, the 
question of whether the veteran's service-connected 
disability(ies) preclude him from securing or following 
substantially gainful employment remains.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.

The March 2005 examiner stated that the veteran has weakness 
and fatigability with flexion and abduction of his hip, which 
would further decrease his range of motion and mobility of 
his hip by approximately 50 to 80 percent.  With regard to 
ability to maintain employment, the examiner noted that the 
veteran has a high school diploma and two years of additional 
training.  According to the examiner, the veteran's hip 
replacement prohibits labor-type activities or any jobs 
requiring prolonged standing, walking, or sitting without 
having the ability to change positions frequently.  The 
examiner added that the veteran might be able to carry out 
very specific sedentary-type activities; however, this would 
be limited as well.  Finally, due to the veteran's age and 
previous amount of training, the examiner believed it would 
be very difficult for the veteran to find sedentary 
employment based on his current situation.  Though SSA found 
the veteran to be disabled in September 1999, the Board 
observes that that determination was due to both his left hip 
and nonservice-connected low back pain.  Moreover, the Board 
is not permitted to consider a veteran's age when deciding 
whether a veteran meets the requirements for a TDIU due 
solely to service-connected disability.  

Based on the totality of the record, and resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the clinical findings and restrictions that the March 
2005 VA examiner noted are sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  This is so because of the veteran's severely 
decreased range of motion due to weakness and fatigability 
with flexion and abduction of his hip, which prohibits labor-
type activities or any jobs requiring prolonged standing, 
walking, or sitting without having the ability to change 
positions frequently.  It appears that being in any position 
for a prolonged period of time is not possible for the 
veteran.  Accordingly, the Board finds that the criteria for 
a TDIU due to his service-connected left hip disability have 
been met.


ORDER

A rating in excess of 30 percent prior to January 7, 2003, 
for avascular necrosis the left hip, is denied.

A rating in excess of 30 percent from March 1, 2004 through 
December 2, 2004, for avascular necrosis the left hip, is 
denied.

A 50 percent rating from December 3, 2004 through March 30, 
2005, for avascular necrosis the left hip, is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

A 70 percent rating from March 31, 2005, for avascular 
necrosis the left hip, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


